Case 4:19-cv-10340-SDD-EAS ECF No. 57 filed 10/30/20         PageID.411    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DOMINIQUE OLIVE                                   Case No. 19-10340

       Plaintiff,                                  Stephanie Dawkins Davis
 v.                                                United States District Judge

 DAVID RONALD WILKERSON, et
 al,

      Defendants.
 ____________________________/

           OPINION AND ORDER ACCEPTING REPORT AND
                 RECOMMENDATION (ECF No. 47),
        AS MODIFIED (ECF No. 50) AND DECLINING TO DISMISS

      Currently before the Court is Magistrate Judge Elizabeth A. Stafford’s June

30, 2020 Report and Recommendation as modified. (ECF Nos. 47, 50).

Magistrate Judge Stafford recommended dismissing the complaint with prejudice

for failure to prosecute. The address then on file with the court is the address to

which all documents, including the report and recommendation, were sent. The

report and recommendation was returned as undeliverable. (ECF No. 49).

Plaintiff Dominique Olive apparently provided the incorrect address to the court.

(ECF No. 25). After the report and recommendation was filed and mailed to Olive

at the address provided, the court learned that Olive contacted the court to correct

the error in the address on file with the court. However, Olive did not follow up by
Case 4:19-cv-10340-SDD-EAS ECF No. 57 filed 10/30/20         PageID.412     Page 2 of 3




filing a written notice of change of address with the court to correct the error – a

step that is required to effectively change a party’s address with the court under

Local Rule 11.2. Accordingly, in light of his previous overtures to update his

address, efforts about which the magistrate judge was unaware when she issued her

report and recommendation, the court modified the report and recommendation to

allow Olive the option to update his address of record to avoid dismissal. (ECF

No. 50). In the meantime, the court also held the Magistrate Judge’s

recommendation in abeyance. Id. Since then, Olive has updated his address and

thus satisfied the condition set by the court in its modification order. Accordingly,

the court DECLINES TO ADOPT the magistrate judge’s original

recommendation for dismissal but ACCEPTS the report as modified by ECF No.

50. As such, this matter may proceed on the merits and remains referred to the

magistrate judge for all pretrial proceedings. (ECF No. 34).

      IT IS SO ORDERED.

Date: October 30, 2020                     s/Stephanie Dawkins Davis
                                           Stephanie Dawkins Davis
                                           United States District Judge




                                           2
Case 4:19-cv-10340-SDD-EAS ECF No. 57 filed 10/30/20         PageID.413    Page 3 of 3




                         CERTIFICATE OF SERVICE

       I certify that on October 30, 2020, I filed the foregoing paper with the Clerk
of the Court using the ECF system which will send electronic notification to all
counsel of record and I mailed by United States Postal Service to the following
non-ECF participant: Dominique Olive, #434548, Oakland County Jail, P.O. Box
436017, Pontiac, MI 48341 and Dominique Olive, 385 Firwood Street, Ypsilanti,
MI 48197.

                                           s/Tammy Hallwood
                                           Case Manager
                                           (810) 341-7887
                                           tammy_hallwood@mied.uscourts.gov




                                          3
